If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS



In re ESTATE         OF    WILLIAM       PATRICK
MCNEIGHT.


CHRISTINE BRADLEY, Personal Representative                        UNPUBLISHED
of the ESTATE OF WILLIAM PATRICK                                  July 2, 2019
MCNEIGHT,

              Appellant,

v                                                                 No. 340777
                                                                  Wayne Probate Court
JULIANNE MCNEIGHT,                                                LC No. 2015-810259-DE

              Appellee/Cross-Appellee,

and

WILLIAM GERARD MCNEIGHT,

              Cross-Appellant.


Before: SAWYER, P.J., and CAVANAGH and SERVITTO, JJ.

PER CURIAM.

        This case involves competing claims to an individual retirement account (IRA) owned by
the decedent, William Patrick McNeight, before his death. The decedent’s daughter, appellee
Julianne McNeight (Julianne), claimed that she was entitled to the account funds upon the
decedent’s death, as the designated beneficiary of the account. Appellant Christine Bradley, the
personal representative of the decedent’s estate, claimed that the IRA account should be
considered an estate asset, to be distributed equally among the decedent’s six children in
accordance with the terms of his will. The trial court denied Bradley’s motion for summary
disposition under MCR 2.116(C)(10), granted summary disposition in favor of Julianne under
MCR 2.116(I)(2), and ordered that the account funds be released to Julianne. Bradley now
appeals as of right. William Gerard McNeight (William), who is one of the decedent’s other


                                              -1-
children, filed a cross-appeal also challenging the probate court’s decision to award the IRA
account to Julianne. We affirm.

       The decedent opened an IRA account with Bank One in 2003. At that time, he signed a
form designating Julianne as beneficiary of the IRA account. Over the years, the decedent made
several changes to the investments that funded his IRA. After Bank One merged with or was
acquired by JP Morgan Chase Bank, N.A. (Chase), the decedent’s 2003 beneficiary designation
remained on file with Chase as the beneficiary designation for the decedent’s IRA.

        In 2012, the decedent opened a brokerage account with Chase that allowed him to acquire
other investments for his IRA. At that time, Chase’s financial advisor, Eric Molitor, contacted
Chase’s brokerage services department and was advised that the 2003 IRA beneficiary
designation remained on file as the decedent’s IRA beneficiary designation. When the brokerage
account was opened in 2012, Molitor reviewed the 2003 beneficiary designation with the
decedent and, according to Molitor, the decedent confirmed that he wanted Julianne to remain as
beneficiary of his IRA. Because the decedent did not want to change his beneficiary, Molitor
submitted the application for the new brokerage account with the 2003 beneficiary designation,
even though Chase’s internal procedures provided that a separate form, referred to as an adoption
agreement, should be executed when a new account is opened. Chase’s compliance department
accepted the submitted documentation as sufficient to open the new account.

         The decedent died on August 2, 2015, at the age of 68. The decedent was a widower,
survived by his six children. Shortly before his death, the decedent called a family meeting,
attended by five of his children, and expressed his intention that the children share equally in his
estate, including assets with beneficiary designations. According to Bradley, however, due to his
death a few days later, the decedent did not have time to change his beneficiary designations.

        The decedent executed a will on July 31, 2015, two days before his death, which
provided gifts of cash and other property to his 18 grandchildren and the son of a friend. He also
left a van to Julianne. The remainder of his estate was to be divided equally among his six
children. The decedent’s will did not specifically mention his IRA or changing any beneficiaries
previously designated by him for nontestamentary assets.

        After the decedent’s death, Chase determined that Julianne was the designated
beneficiary of the decedent’s IRA. Throughout this litigation, Bradley has challenged that
determination. Bradley filed a motion for summary disposition under MCR 2.116(C)(10),
arguing that the decedent’s 2003 IRA beneficiary designation with Bank One was not an
effective beneficiary designation for the decedent’s 2012 IRA brokerage account with Chase,
and that other evidence demonstrated that the decedent intended for the IRA account to be
distributed equally among his children as part of his probate estate. Relying in part on the
deposition testimony of Molitor, the probate court determined that there was no genuine issue of
material fact that the 2003 beneficiary designation applied to the 2012 brokerage account.
Therefore, Julianne was the designated beneficiary of that account. Accordingly, the court
denied Bradley’s motion for summary disposition, granted summary disposition in favor of
Julianne under MCR 2.116(I)(2), and ordered that the IRA account funds be released to Julianne.



                                                -2-
                                    I. BRADLEY’S APPEAL

        Bradley argues that the probate court erred by denying her motion for summary
disposition and granting summary disposition in favor of Julianne. We disagree.

        We review a trial court’s summary disposition decision de novo. Spiek v Dep't of Transp,
456 Mich. 331, 337; 572 NW2d 201 (1998). A motion under MCR 2.116(C)(10) tests the factual
support for a claim. The court must consider the pleadings, affidavits, depositions, admissions,
and any other documentary evidence submitted by the parties, and view that evidence in the light
most favorable to the nonmoving party to determine whether a genuine issue of material fact
exists. MCR 2.116(G)(5); Maiden v Rozwood, 461 Mich. 109, 118-120; 597 NW2d 817 (1999).
Summary disposition should be granted if, except as to the amount of damages, there is no
genuine issue of material fact and the moving party is entitled to judgment as a matter of law.
Babula v Robertson, 212 Mich. App. 45, 48; 536 NW2d 834 (1995). “A genuine issue of material
fact exists when the record, giving the benefit of reasonable doubt to the opposing party, leaves
open an issue upon which reasonable minds might differ.” Bahri v IDS Prop Cas Ins Co, 308
Mich. App. 420, 423; 864 NW2d 609 (2014). “If, after careful review of the evidence, it appears
to the trial court that there is no genuine issue of material fact and the opposing party is entitled
to judgment as a matter of law, then summary disposition is properly granted under MCR
2.116(I)(2).” Lockwood v Ellington Twp, 323 Mich. App. 392, 401; 917 NW2d 413 (2018).

        The primary issue is whether the decedent properly executed a beneficiary designation
for his IRA brokerage account with Chase, allowing title of that asset to transfer to Julianne
outside the decedent’s estate. MCL 700.6101 recognizes that certain instruments can provide for
the nonprobate transfer of assets and provides, in relevant part:
               (1) A provision for a nonprobate transfer on death in an insurance policy,
       contract of employment, bond, mortgage, promissory note, certificated or
       uncertificated security, account agreement, custodial agreement, deposit
       agreement, compensation plan, pension plan, individual retirement plan,
       employee benefit plan, trust, conveyance, deed of gift, marital property
       agreement, or other written instrument of similar nature is nontestamentary. This
       subsection includes a written provision in the instrument that is intended to result
       in 1 or more of the following:

               (a) Money or another benefit due to, controlled by, or owned by a
       decedent before death is paid after the decedent's death to a person, including a
       trustee of a trust created by will, whom the decedent designates either in the
       instrument or in a separate writing, including a will, executed either before, at the
       same time as, or after the instrument.

Thus, this statute allows certain instruments, including an account agreement, to provide for the
nonprobate transfer of money or some other benefit owned by the decedent before death to
another person after the decedent’s death. Under this statute, a nonprobate transfer of an asset
under this statute must be made to a person “whom the decedent designates,” and such a
designation may be made “either in the instrument or in a separate writing,” and the written
designation may be “executed either before, at the same time as, or after the instrument.”

                                                -3-
        Bradley emphasizes that the decedent orally expressed his intent for his property to be
distributed equally among his children and that the decedent expressed a similar intent in the will
he signed shortly before his death. However, the issue to be decided in this case is whether the
decedent made an effective beneficiary designation for his IRA. Although MCL 700.6101(1)(a)
allows a beneficiary designation to be made in a will, the decedent’s will made no mention of his
IRA. Further, Bradley cannot rely on the decedent’s oral statements or his will to prove that he
intended for his IRA to be distributed equally among all of his children. See Waldron v
Waldron, 45 Mich. 350, 353; 7 N.W. 894 (1881) (“oral evidence cannot be received to explain the
intent [of the testator], except as it may bring before the court such circumstances surrounding
the making of the will as may be necessary to an understanding of the terms employed”). The
material question is whether the decedent’s 2003 designation of Julianne as beneficiary of his
IRA was an effective beneficiary designation for his 2012 IRA brokerage account, thereby
permitting the nonprobate transfer of that asset to her.

       It is undisputed that the decedent designated Julianne as beneficiary of his IRA in a
written document executed in 2003 with Bank One. The parties disagree whether that
beneficiary designation remained effective when the decedent opened his IRA brokerage account
with Chase in 2012. To resolve whether there was a properly executed beneficiary designation
signed by the decedent for the Chase brokerage account, the probate court relied on the
testimony of Molitor, and other records produced by Chase, to conclude that the 2003
beneficiary designation was a proper beneficiary designation that governed the decedent’s 2012
IRA brokerage account.

        Bradley relies on evidence that Chase did not follow its own internal procedures when the
2012 account was opened to argue that the 2003 beneficiary designation was not a valid
beneficiary designation for the 2012 brokerage account. Bradley argues that Chase’s internal
operating procedures required that an individual opening a new account associated with an
existing IRA must also submit an adoption agreement with the application. However, Molitor
explained that Chase’s compliance division determined that the 2003 IRA beneficiary
designation that the decedent completed when he opened his account with Bank One, naming
Julianne as beneficiary, was acceptable as an adoption agreement. Molitor further explained that
he did not require the decedent to execute a new beneficiary form when the account was opened
in 2012 because he asked the decedent if he wanted to change his 2003 designation of Julianne
as beneficiary and the decedent stated that no beneficiary change was necessary. In any event,
the dispositive question is not whether Chase complied with its own internal operating
procedures, but whether the decedent executed an instrument or separate writing that effectively
designated Julianne as beneficiary of his IRA brokerage account. That is all that MCL
700.6101(1) requires for the nonprobate transfer of an IRA account. The 2012 brokerage
account was associated with an existing IRA for which a beneficiary designation was already on
file. Bradley has not produced any evidence to suggest that the decedent was aware that Chase
was required to follow certain procedures before accepting the existing 2003 IRA beneficiary
designation when opening the 2012 brokerage account associated with that IRA.

       Furthermore, even if Chase did not follow its own procedures when the decedent opened
the brokerage account in 2012, beneficiary designations need only substantially comply with the
provisions of the contract regarding designating beneficiaries for the nonprobate asset. See
Harris v Metro Life Ins Co, 330 Mich. 24, 27-28; 46 NW2d 448 (1951); Dogariu v Dogariu, 306
                                                -4-
Mich 392, 398; 11 NW2d 1 (1943); Aetna Life Ins Co v Brooks, 96 Mich. App. 310, 315-316; 292
NW2d 532 (1980). The substance of Bradley’s claim is that Chase should have had the decedent
execute another form to confirm whether he wanted to retain the IRA beneficiary he had
previously designated in 2003 when he opened the 2012 brokerage account associated with that
IRA. Again, however, because the decedent had already executed a written beneficiary
designation for his IRA and there is no evidence that the decedent requested that the IRA
beneficiary designation be changed before his death, there was no need for Chase to have the
decedent execute an additional form.

        Bradley relies on other accounts that the decedent opened over the years to attempt to
show that the 2003 beneficiary designation was not indicative of the decedent’s intent regarding
the distribution of his 2012 IRA brokerage account. However, whatever intent the decedent may
have had with regard to other accounts is not determinative of whether the 2003 beneficiary
designation remained an effective beneficiary designation for the 2012 IRA brokerage account at
the time of the decedent’s death. Bradley contends that an adoption agreement for a brokerage
account that the decedent attempted to open in 2007, naming other children as beneficiaries,
supersedes the 2003 beneficiary designation. However, the 2007 account was automatically
closed, most likely because it was never funded. Because it was not an open or active account
when the decedent opened the brokerage account in 2012, the adoption agreement and
beneficiary designation associated with that account was not in effect when the decedent opened
the 2012 account. Conversely, the 2003 beneficiary designation remained an active IRA
beneficiary designation. Therefore, the 2007 application and adoption agreement could not
supersede the existing 2003 beneficiary designation that remained on file with Chase in 2012.

        Bradley also argues that the probate court erred by considering Molitor’s deposition
testimony regarding the decedent’s intent with respect to the IRA beneficiary designation for the
2012 brokerage account, but ignoring contrary affidavits from her brother William and the
decedent’s brother Michael regarding the decedent’s expressed intent shortly before his death to
distribute the IRA funds equally among his children. In its opinion, the probate court explained:
               Although statements of intent made by the decedent after an account has
       been created are not admissible to establish intent in creating the account, because
       the decedent’s statements were made at the time the IRA account ending in 8444
       was created, Molitor’s deposition testimony is admissible to establish the
       decedent’s intent. In re Cullman Estate, 169 Mich. App. 778, 788; 426 NW2d 811,
       815 (1988) (holding that decedent’s statements regarding the disposition of funds
       in a joint bank account are not admissible if they were made after the joint bank
       account were [sic] created); In re Estate of Ortoleva, unpublished opinion per
       curiam of the Court of Appeals, issued February 5, 2004 (Docket No. 243762),
       2004 WL 226171, p 1. (“Because respondent failed to show that decedent
       expressed any intent to divide the joint account equally at the time she created the
       account, the testimony regarding her later state of mind was not admissible.”); see
       also Serkaian v Ozar, 49 Mich. App. 20, 23; 211 NW2d 237 (1973). However, the
       decedent’s statements to Molitor in 2015 about respondent remaining as
       beneficiary and those made on his death bed of his desire to have his children
       share the IRA proceeds equally are not admissible to demonstrate the decedent’s
       intent since they were made after the account was created. Id.; In re Skulina

                                               -5-
       Estate, 168 Mich. App. 704, 710; 425 NW2d 135, 138 (1988) (“To the extent that
       the deposition refers to conversations after creation of the accounts and to the
       extent that it refers to conversations not identified as to time, we hold that it is not
       admissible.”). Moreover, Molitor’s deposition testimony is admissible parol
       evidence that supplements the Investment Account Application signed by the
       decedent on February 14, 2012. See Opdyke Inv Co v Norris Grain Co, 413 Mich.
354, 367; 320 NW2d 836, 841 (1982) (holding that “extrinsic evidence may be
       used to supplement, but not contradict, the terms of the written agreement”).

       Bradley argues that the probate court erred when it ruled that the decedent’s 2015
statements were inadmissible to establish the decedent’s intent with regard to the disposition of
the IRA funds. We agree that the cases cited by the probate court are distinguishable because
they involved the creation of joint bank accounts, including statutory presumptions, and the
possible conflicting claims of joint owners. See Pence v Wessels, 320 Mich. 195; 30 NW2d 834
(1948). The issue in this case involved the decedent’s intent to designate a beneficiary for his
IRA account.

       Although statements attributed to the decedent would be hearsay, MRE 801(c), which
generally is inadmissible, MRE 802, an exception exists for statements indicative of a declarant’s
then-existing intent or state of mind. MRE 803(3) provides:

              The following are not excluded by the hearsay rule, even though the
       declarant is available as a witness:

                                              * * *

               (3) Then Existing Mental, Emotional, or Physical Condition. A statement
       of the declarant’s then existing state of mind, emotion, sensation, or physical
       condition (such as intent, plan, motive, design, mental feeling, pain, and bodily
       health), but not including a statement of memory or belief to prove the fact
       remembered or believed unless it relates to the execution, revocation,
       identification, or terms of declarant’s will.

        Under this exception, the decedent’s statements to Molitor in 2012 when he opened the
brokerage account could be considered because they are statements of his then-existing state of
mind or intent regarding the effect of the 2003 beneficiary designation then on file. The
decedent’s statements indicated that he did not intend to change the 2003 designation of Julianne
as beneficiary of the IRA. Thus, Molitor’s testimony was competent evidence of the decedent’s
intent with regard to the continued effect of the 2003 beneficiary designation.

       According to the affidavits of William and Michael, the decedent told them on July 30,
2015, that he wanted his assets, including his IRA, to be distributed equally among his children.
Even if these statements can be considered as admissible evidence of the decedent’s state of
mind and intent at that time, they are not effective to invalidate the written beneficiary
designation then in place. According to the affidavits, the statements attributed to the decedent


                                                 -6-
indicate that the decedent was aware that his IRA was subject to a previously executed
beneficiary designation. Michael’s affidavit avers, in relevant part:
               6. My brother expressed his intent for all of his beneficiary-designated
       assets including, but [sic, not] necessary [sic] limited to, his IRA, 401k and life
       insurance policies to be equally distributed to his six children upon his death.

              7. Aside from the specific bequests, as outlined in my notes and
       subsequently in his will, Bill stated that he wanted the remainder of his estate
       shared equally among his children.

               8. In addition to his home and automobiles, he stated that his existing
       401k, his IRA, his group life insurance, and a couple of other life insurance
       policies were to be included in the remainder. These were his last wishes and
       were fairly represented in his will.

               9. My brother informed the children who were present at the meeting of
       his intent to supersede the beneficiary designations in all applicable assets of his
       post-death estate, and to distribute them equally and among his six children.

Similarly, William’s affidavit avers, in relevant part:
               5. On July 30, 2015 (approximately one week before his death) my father
       called a family meeting to discuss his intent regarding his Estate's assets. My
       sisters, Jacquelyn Ireland, Julianne McNeight, Mary Scrimger and Christine
       Bradley attended the meeting, as well as his brother and palliative care physician.
       My father expressed his intent to create an estate plan and for all of his
       beneficiary-designated assets including, but not limited to, his IRA, 401k and life
       insurance policies to be equally distributed to his six children upon his death.

                6. My father stated that "there was approximately $75,000.00 to [be given
       to] each of his six children in his IRA, and wanted everyone to get along and
       share everything, including his IRA, 401k, and life insurance policies. The
       beneficiary designations were not changed as a result of his insufficient time to do
       so [ . ]

               7. My father informed all of his children of his intent to supersede the
       beneficiary designations in all applicable assets of his post-death estate, and to
       distribute them equally and among his six children.

        William’s and Michael’s affidavits both make it clear that the decedent understood that
some of his assets, including his IRA, were subject to previously executed beneficiary
designations. Although the decedent may have intended to change or revoke those beneficiary
designations, he did not take steps to change or revoke the designation with Chase, and he did
not mention his IRA in his will. The decedent’s intent alone to change the recipient of his IRA is
insufficient to support the estate’s claim to the IRA. See Ladies’ Auxiliary of Ancient Order of
Hibernians v Flanigan, 190 Mich. 675, 677-678; 157 N.W. 355 (1916) (where there is an intent to

                                                 -7-
change the beneficiary of a fund, but that intent is not executed, the fund must be paid to the
named beneficiary).

        Bradley argues that the decedent’s 2015 statements are admissible to resolve a latent
ambiguity regarding the intended beneficiary of the 2012 brokerage account. She relies on the
2007 application and adoption agreement completed by the decedent for a prior brokerage
account, which named other children as beneficiaries, to argue that a latent ambiguity existed
regarding whether the decedent intended for Julianne to remain as beneficiary of the 2012 IRA
brokerage account. A latent ambiguity “is one that does not readily appear in the language of a
document, but instead arises from a collateral matter when the document’s terms are applied or
executed.” Kendzierski v Macomb Co, 319 Mich. App. 278, 285; 901 NW2d 111 (2017), lv
pending. As explained earlier, however, the 2007 account had been closed, apparently because it
was never funded. Because that adoption agreement was associated only with that account,
which was no longer active, it could not establish any ambiguity with respect to the intended
beneficiary of the 2012 brokerage account. Furthermore, even if the 2007 adoption agreement
can be considered as evidence of a latent ambiguity regarding the intended beneficiary, the
decedent’s 2015 statements to family members are not helpful in resolving that ambiguity, given
that they do not purport to identify an intended designated beneficiary, but rather were being
offered as evidence of the decedent’s intent to change or nullify an existing beneficiary
designation. As previously indicated, an intent to change a beneficiary that is never executed is
ineffective to deprive an account’s named beneficiary of the account funds.1 In any event,
Molitor’s testimony indicated that the decedent made it clear in 2012 that he intended to rely on
the existing 2003 beneficiary designation of Julianne as the beneficiary designation for the 2012
brokerage account.

        We note that the probate court stated that it would not consider Molitor’s testimony
regarding his meeting with the decedent in 2015, shortly before his death. According to Molitor,
the decedent reaffirmed at that time that Julianne was the intended beneficiary of the IRA
brokerage account. Yet the court also stated that it relied on parol evidence from Molitor that
supplemented the execution of the brokerage agreement, but did not contradict it. Although this
reasoning appears to be inconsistent, we agree that Molitor’s testimony regarding statements
made by the decedent in 2015 properly could be considered under the parol evidence rule, which
permits a court to consider extrinsic evidence to resolve an ambiguity in a writing. See Shay v
Aldrich, 487 Mich. 648, 667; 790 NW2d 629 (2010). The decedent’s 2015 statements to Molitor
pertained directly to the decedent’s intent regarding the beneficiary designation for his IRA
brokerage account. Thus, to the extent there was any ambiguity regarding the intended
beneficiary of that account, the court could consider those statements to resolve that ambiguity.
Conversely, the proposed testimony of Bradley’s witnesses regarding the decedent’s expressed
intent shortly before his death does not establish a genuine issue of material fact because those


1
  In addition, the 2007 adoption agreement named two other children as primary and contingent
beneficiaries. Therefore, to the extent that the 2007 adoption agreement can be considered
evidence of a latent ambiguity, it is not consistent with Bradley’s claim that the decedent
intended for the IRA to be distributed equally among all of the children.


                                               -8-
witnesses acknowledged that the decedent understood that his assets were subject to existing
beneficiary designations, the decedent’s statements did not refute the evidence that Julianne was
the designated beneficiary of the IRA brokerage account, and the decedent never took
appropriate steps to revoke or change that designation.

       For these reasons, we reject Bradley’s various claims of error.

                                   II. WILLIAM’S ISSUES

        In his cross-appeal, William raises many of the same arguments raised by Bradley in
support of his similar position that the decedent’s IRA should be declared an estate asset, to be
distributed in accordance with the decedent’s will. We address here only William’s additional
arguments that have not been addressed previously.

        William contends that the 2003 IRA beneficiary designation should not be considered
because it does not provide that it applies to the 2012 brokerage account. This argument ignores
that the 2012 account was opened as part of the decedent’s existing IRA and that the 2003
beneficiary designation was associated with that IRA. Chase treated the 2003 IRA beneficiary
designation as the applicable beneficiary designation for the 2012 account for that reason, but
Molitor also obtained the decedent’s confirmation that the 2003 beneficiary designation was the
appropriate designation to use for the IRA brokerage account when that account was opened in
2012. William argues that Chase breached its contract with the decedent by failing to have the
decedent sign a new adoption agreement when the brokerage account was opened in 2012. As
Molitor explained, however, Chase accepted the 2003 beneficiary designation as the adoption
agreement applicable to the 2012 brokerage account application. An adoption agreement is
simply a form stating that there is an existing IRA to which a new investment account applies
and identifies any beneficiaries. Because Chase already had the 2003 IRA beneficiary
designation on file, Molitor reviewed that beneficiary designation with the decedent when the
decedent opened the 2012 account, and the decedent confirmed that he did not want to make any
changes, there was no need to have the decedent execute a new form.

        William again argues that the probate court erred by failing to consider the decedent’s
statements about his intent to have his beneficiary-linked assets, including his IRA, distributed
equally among his children. As explained earlier, however, those statements were merely
evidence of the decedent’s unexecuted intent to change an existing beneficiary designation, of
which the decedent was aware, which is insufficient to defeat the named beneficiary’s
entitlement to the asset. And although a beneficiary designation in a will can be effective under
MCL 700.6101(1)(a), the decedent never mentioned his IRA in his will. Further, it was
appropriate to consider Molitor’s testimony regarding the decedent’s intent, both when he
opened the account in 2012 and when that account was reviewed with Molitor in 2015, because
the decedent’s statements resolved any uncertainty regarding the decedent’s intent with respect
to the existing beneficiary designation.

       William argues that the probate court should conduct an evidentiary hearing where it can
properly evaluate Molitor’s credibility and consider any other evidence of the decedent’s intent.
William speculates that Molitor’s testimony might not be credible because he had a motive to
cover up his mistake of failing to have the decedent sign a new adoption agreement when the

                                               -9-
decedent opened the brokerage account in 2012. However, the evidence establishes that the
decedent was aware that a beneficiary designation was in place for his IRA, and the 2003 IRA
beneficiary designation is the only evidence of that designation. Molitor’s testimony was
supplemental evidence of the decedent’s intent to apply that designation to the 2012 brokerage
account. But even if Molitor’s testimony is disregarded, appellants still failed to produce any
competent evidence that the decedent ever changed or properly revoked his existing IRA
beneficiary designation.

        William also contends that there are questions of fact regarding the 2007 transaction that
should have precluded summary disposition in favor of Julianne. William’s reliance on the 2007
transaction is misplaced because, as explained earlier, that transaction involved a different
account that was never properly opened. The adoption agreement that accompanied that account
application never became effective. William cannot rely on the decedent’s beneficiary
designation associated with a different account that was closed approximately five years earlier
as evidence of the decedent’s intent with respect to the brokerage account that he opened in
2012.

       Accordingly, we also reject Williams’s various claims of error.

       Affirmed.



                                                            /s/ David H. Sawyer
                                                            /s/ Mark J. Cavanagh




                                              -10-